DETAILED ACTION

This action is in response to the amendment filed on 10/19/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7, 10, 11, 13, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fisher et al. (U.S. Patent Application Publication 2015/0122406).  Additionally, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher.
Fisher discloses a process for preparing a laminated glazing comprising: i) providing a first glass sheet (14) formed into a desired shape such as flat (Figure 3A or Figure 6) or (up to) complete formation to a nominal/final curved shape (Figure 4) (Paragraph 0049) with a first thickness (the first glass sheet necessarily formed) by a first procedure; ii) providing a second glass sheet (12) formed into a desired shape (such as flat or (up to) complete formation to a nominal/final curved shape) with a second 
As to the limitation in claim 1 of “vi) providing a foil layer between the second glass sheet and the mould shaped substantially the same as the first glass sheet prior to laminating” and claims 12 and 21, Fisher teaches (in Figure 6 and Paragraphs 0056 and 0057) the step of: vi) providing a layer of another glass sheet (12 or 14 of S2) (or alternatively, a layer of another polymer interlayer 16 of S2) between the second glass sheet (12 of S1) and the mould shaped substantially the same as the first glass sheet (32), prior to laminating, and (regarding claim 21) further comprising: vii) removing the mould and the layer from the laminated first and second glass sheets.  Fisher further teaches the layer of another glass sheet has a thickness less than 1 mm (Paragraph 0011), i.e. a thin layer, considered a foil layer (e.g. the foil layer of the instant invention preferably comprises a thickness of between 0.05 mm and 0.2 mm, i.e. is thin, and preferably comprises a film see page 9 of the specification, i.e. a film is a thin layer or covering or coating, a thin sheet of any material, etc., so that foil layer is given the plain meaning, as evidenced by the instant specification and claims see MPEP 2111.01, of a thin layer) (or alternatively, Fisher teaches the layer of another polymer interlayer, i.e. a similarly thin layer, also considered a foil layer and including in certain embodiments has a thickness of at least 0.125 mm (Paragraph 0063)).  The following rejection is made for claim 12 and for claim 1 in the event it is somehow considered the layer of another glass sheet (or alternatively, the layer of another polymer interlayer) taught by Fisher is not prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and there is no showing of record the claimed range is critical and Fisher does not teach away from the claimed range (See MPEP 2144.05).
Regarding claims 3, 10, and 11, Fisher teaches the thickness of the first glass sheet is different to the thickness of the second glass sheet for example (Examples 4 and 8 same thin glass stack(s) as Examples 1 and 5) the thickness of the first glass sheet is 1.6 mm and the thickness of the second glass sheet is 0.7 mm.  In the event it is somehow considered Fisher does not necessarily anticipate claims 3 and/or 10 and/or 11 the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thickness of the first glass sheet taught by Fisher is different to the thickness of the second glass sheet for example the thickness of the first glass sheet is 1.6 mm and the thickness of the second glass sheet is 0.7 mm as is the express direction and predictable thickness taught by Fisher (such as in Examples 4 and 8 same thin glass stack(s) as Examples 1 and 5).
Regarding claims 4 and 5, Fisher teaches wherein in step iv) laminating occurs at a temperature in the range of 90 oC to 132 oC and 100 oC to 110 oC for example 90 oC to 120 oC (Paragraphs 0016, 0040, and 0041 and Examples 4 and 8) and a pressure in the range 8 to 16 bar for example about 10 bar to about 14 bar (Paragraphs 0016 and 0041).  In the event it is somehow considered Fisher does not necessarily anticipate claims 4 and/or 5 the following rejection is made.  It would have been obvious to oC to 132 oC and 100 oC to 110 oC and a pressure in the range 8 to 16 bar as is the express direction and predictable temperature and pressure taught by Fisher (in Paragraphs 0016, 0040, and 0041 and Examples 4 and 8), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and there is no showing of record the claimed ranges are critical and Fisher does not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 6, Fisher teaches wherein in step iv) laminating occurs in an autoclave (Paragraphs 0016, 0039, 0047, and 0056).
Regarding claim 7, Fisher teaches the interlayer comprises polyvinylbutyral (PVB) (Paragraphs 0047 and 0056).
Regarding claims 13 and 14, Fisher teaches the mould shaped substantially the same as the first glass sheet is comprised of glass, and Fisher teaches the mould shaped substantially the same as the first glass sheet comprises a third glass sheet (Paragraphs 0018 and 0048). 

Claim Rejections - 35 USC § 103
Claims 1, 3-7, 10-14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Rieser et al. (U.S. Patent 3,808,077).
Fisher discloses a process for preparing a laminated glazing comprising: i) providing a first glass sheet (14) formed into a desired shape such as flat (Figure 3A) or (up to) complete formation to a nominal/final curved shape (Figure 4) (Paragraph 0049) with a first thickness (the first glass sheet necessarily formed) by a first procedure; ii) providing a second glass sheet (12) formed into a desired shape (such as flat or (up to) complete formation to a nominal/final curved shape) with a second 
As to the limitation in claim 1 of “vi) providing a foil layer between the second glass sheet and the mould shaped substantially the same as the first glass sheet prior to laminating” the following alternative rejection to that set forth in paragraph 5 is made.   The following rejection is also made for claims 12, 20, and 21.  Fisher does not expressly teach a foil layer comprising a non-stick polyester film.  It is known in the same art to provide the laminated glazing (e.g. Figure 4 and Column 28, lines 1-18) with an anti-lacerative coating of plastic (Column 1, lines 31-35) by providing a foil layer (16) and a plastic layer (12) between the second glass sheet (20) and the mould (14), prior to laminating, wherein the foil layer either (such as Figure 2 and regarding claim 20) comprises polyethylene glycol terephthalate film (considered a non-stick (at least to glass) polyester film) (Column 16, lines 8-10 and Column 26, lines 5-18) having a thickness in the range of about 0.05 mm to about 0.13 mm (Column 3, lines 40-45) or (such as Figure 3) comprises a thin metal film of a coating layer (Column 26, line 58 to Column 27, line 6) having a thickness in the range of about 0.05 mm to about 0.13 mm (Column 3, lines 40-45) and (regarding claim 21) further comprising: vii) removing the mould and the thin metal film after laminating the plastic film (as shown in Figure 3) as taught by Rieser (it being noted the foil layer 16 taught by Rieser is fully consistent with the foil layer, i.e. thin layer, of the instant invention preferably comprises a thickness of between 0.05 mm and 0.2 mm and preferably comprises a film see page 9 of 
Regarding claims 3-7, 10, 11, 13, and 14, see Fisher described above in full detail in paragraph 5 and applied the same herein but not repeated here for brevity.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Rieser or Schwartz et al. (U.S. Patent Application Publication 2004/0226318).
Fisher is described above (in paragraph 5) in full detail.  Fisher teaches each of the first glass sheet and the second glass sheet is formed into the desired shape such as any degree of partial formation to complete formation to the nominal/final shape (Paragraph 0049) without requiring any particular forming procedure.  Fisher further teaches the third glass sheet shaped substantially the same as the first glass sheet (Figure 4) without requiring any particular forming procedure.  Conventional forming procedure to form glass sheet into the desired shape comprises press-bending or gravity sag-bending as evidenced by Rieser (Column 17, lines 6-14) or press-bending and gravity sag-bending as evidenced by Schwartz (Paragraph 0002).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first procedure to form the first glass sheet into the desired shape, the second procedure to form the second glass sheet into the desired shape, and the procedure to form the third glass sheet into the desired shape in Fisher comprises press-bending .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher and Rieser or Schwartz as applied to claims 8 and 9 above, and optionally further in view of Rieser.
 Fisher as modified by Rieser or Schwartz above teach the third glass sheet comprises a press bent glass sheet.  Fisher suggests the thickness is about 4 mm to about 6 mm (Paragraph 0018) without teaching away from a thickness in the range 1.4 mm to 2.5 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the third glass sheet taught by Fisher as modified by Rieser or Schwartz has a thickness in the range 1.4 mm to 2.5 mm wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05) there being no showing that the claimed range is critical and Fisher does not each away from the claimed range and optionally further in view of Rieser (Column 27, lines 46-50) wherein the predictable thickness includes the claimed range.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Rieser and optionally further Schwartz.
 Fisher as described in full detail above (in paragraph 5) teaches all of the limitations in claim 17 except for a specific teaching wherein the first and third glass sheets are prepared in a single press-bending batch process.  Fisher teaches the first glass sheet is formed into the desired shape such as any degree of partial formation to complete formation to the nominal/final shape (Paragraph 0049) without requiring any particular forming procedure.  Fisher further teaches the third glass sheet shaped substantially the same as the first glass sheet (Figure 4) without requiring any particular forming procedure.  Conventional forming procedure is the first and third (i.e. mold) glass sheets are prepared in a single bending batch process as evidenced by Rieser (Column 16, line 65 to Column 17, line 3) wherein, if somehow not considered expressly taught by Rieser at Column 17, lines 10-14, press-bending batch .
Claims 8, 9, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher and Rieser as applied to claims 1, 3-7, 10-14, 20, and 21 above, and optionally further in view of Schwartz.
Regarding claims 8 and 9, Fisher, Rieser, and Schwartz are each described above in full detail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the first procedure to form the first glass sheet into the desired shape, the second procedure to form the second glass sheet into the desired shape, and the procedure to form the third glass sheet into the desired shape in Fisher as modified by Rieser comprises press-bending and/or gravity sag-bending as is conventional and well understood in the art as the predictable procedure as evidenced by Rieser and optionally further Schwartz.
Regarding claim 15, Fisher as modified by Rieser and optionally further Schwartz above teach the third glass sheet comprises a press bent glass sheet.  Fisher suggests the thickness is about 4 mm to about 6 mm (Paragraph 0018) without teaching away from a thickness in the range 1.4 mm to 2.5 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the third glass sheet taught by Fisher as modified by Rieser and optionally further Schwartz has a thickness in the range 1.4 mm to 2.5 mm wherein a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05) there being no showing that the claimed range is critical and Fisher does not each away from the claimed range and optionally further in view of Rieser (Column 27, lines 46-50) wherein the predictable thickness includes the claimed range.
.

Double Patenting
Claims 1, 3-15, 17, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-18, and 21 of copending Application No. 17/262,469. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-9, 11-18, and 21 of copending Application No. 17/262,469 fully encompass claims 1, 3-15, 17, 20, and 21 of the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.
In view of the amendments filed 10/19/21 the previous rejections as set forth in the Office action mailed 5/19/21 are withdrawn.  The claims as amended are fully addressed above.
	Applicants argue, “But this is not so-in Fisher, a first glass sheet rests against the mould and the second glass sheet is located atop the first glass sheet, and so the second glass sheet will not be shaped by applying the mould as recited to result in the recited shape.”.

	Applicants further argue, “As such, Fisher specifically teaches away from the concept of having anything other than glass in contact with the glass sheets to be shaped. Indeed, Fisher indicates that the insertion of a material between the glass sheet and the mould actually increases optical distortion. That is, Fisher specifically teaches that to improve the efficiency of the lamination process, an ordinarily skilled artisan should increase the number of stacks processed, rather than increasing the speed of the release step.”.
	This argument is not persuasive wherein Fisher teaches (in Figure 6 and Paragraphs 0056 and 0057) the step of: vi) providing a layer of another glass sheet (12 or 14 of S2) (or alternatively, a layer of another polymer interlayer 16 of S2) between the second glass sheet (12 of S1) and the mould shaped substantially the same as the first glass sheet (32), prior to laminating, and (regarding claim 21) further comprising: vii) removing the mould and the layer from the laminated first and second glass sheets.  Fisher further teaches the layer of another glass sheet has a thickness less than 1 mm (Paragraph 0011), 
	Applicants further argue, “By contrast, the present disclosure incorporates foil to allow the easy separation of the inner glass layer and the mould after lamination, and further protects the surface of the inner glass layer and the surface of the mould from scratches. No such benefit owing to a foil (or the thin layer that is alleged to be a foil) is disclosed or suggested by Fisher.”.
	The claims are not commensurate in scope with this argument as none of the claims require the foil allow the easy separation of the inner glass layer and the mould after lamination, and further protect the surface of the inner glass layer and the surface of the mould from scratches.
	Applicants further argue, “In the event this obviousness rejection is maintained, it is respectfully requested that an explanation be provided regarding how it is believed Fisher discloses or suggests a foil as recited.”.
	Fisher teaches a thin layer of another glass sheet having a thickness less than 1 mm (or alternatively, a layer of another polymer interlayer similarly thin) which is considered a foil layer wherein foil layer is given the plain meaning (as evidenced by the instant specification and claims see MPEP 2111.01) of a thin layer, i.e. applicants use of the term “foil” includes wherein the foil layer of the 
	Applicants further argue, “This is in contrast to a windshield in which two glass sheets are laminated either side of a thermoplastic interlayer. That is, in Reiser, primarily, the resultant windshield prepared by the method disclosed therein, has an anti-lacerative coating of plastic on the glass surface facing the interior of the vehicle, and so an ordinarily skilled artisan would not have found it obvious to use aspects of Reiser’s process in Fisher’s method.”.
	This argument is not persuasive wherein Rieser teaches to provide the laminated glazing, e.g. conventional windshield in which two glass sheets are adhered together by an interlayer see column 28, lines 9-11 of Rieser, with an anti-lacerative coating of plastic (Column 1, lines 31-35) by providing a foil layer (16) and a plastic layer (12) between the second glass sheet (20) and the mould (14), prior to laminating (Figures 2-4).
	Applicants further argue, “However, in Reiser, it is stated in lines 46-50 of column 3 that “a parting material is selected that adheres to the plastic sheet but not to glass”. That is, in Reiser, it is specifically required that the parting material is retained as protection for the anti-lacerative sheet. This is in contrast to a foil, which can instead help with avoiding sticking and scratching of the glass sheets.”.
	The claims are not commensurate in scope with this argument as none of the claims require the foil “help with avoiding sticking and scratching of the glass sheets” and claim 1 does not preclude a foil layer that adheres to the plastic sheet but not to the glass mould.
	Applicants further argue, “Furthermore, Reiser states in column 17, line 66 to column 18, line 11, that a suitable parting material is an aqueous dispersion of a diatomaceous earth..... when used between two glass sheets, which is then removed by washing the sheets. Again, the parting material is 
	This argument is not persuasive wherein Rieser teaches polyethylene glycol terephthalate film (considered a non-stick (at least to glass) polyester film) (Column 16, lines 8-10) having a thickness in the range of about 0.05 mm to about 0.13 mm (Column 3, lines 40-45) as the parting material (16) (Column 28, lines 1-18 and Column 26, lines 5-12) considered a foil layer as is fully consistent with “foil layer” and the plain meaning of the term “film” as used in the instant invention.  Further, claim 1 does not preclude a foil that adheres to the plastic sheet but not to the glass mould.  Alternatively, Rieser teaches a thin metal film of a coating layer having a thickness in the range of about 0.05 mm to about 0.13 mm (Column 3, lines 40-45) as the parting material (16) (Column 28, lines 1-18 and Column 26, line 58 to Column 27, line 6) considered a foil layer as is fully consistent with “foil layer” and the plain meaning of the term “film” as used in the instant invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746